Petition of Godwin M. Browning for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Browning v. State, 180 So. 105.
While not indorsing the criticism of the case of Brown v. State, 118 Ala. 111, 23 So. 81, by the Court of Appeals in dealing with charge 19, refused to defendant — see section 7318 of the Code of 1923 — we think the refusal of said charge can be justified upon the ground that it was, in effect, covered by the oral charge of the trial court. Morgan v. State,212 Ala. 175, 102 So. 238.
There is no merit in the other points argued against the opinion of the Court of Appeals, and the writ is denied.
Writ denied.
ANDERSON, C. J., and BROWN, FOSTER, and KNIGHT, JJ., concur.